Citation Nr: 1140458	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  08-21 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include a disorder manifested by posttraumatic stress disorder (PTSD), anxiety, and depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1996 to February 2000.
This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a March 2008 rating decision, by the St. Paul, Minnesota, Regional Office (RO).

The Board notes that the Veteran filed claims of entitlement to service connection for PTSD, anxiety, and depression.  However, the Court of Appeals for Veterans Claims (Court) has held that when a Veteran, who is a lay person, is not competent to diagnose his specific psychiatric disability.  Therefore, VA must consider whether the Veteran's psychiatric symptoms regardless of the label attached to them warrant service connection.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the Board has recharacterized the issue as above.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that this claim must be remanded for further evidentiary development.

The Veteran was provided with a VA psychological examination in November 2007.  The VA examiner reviewed the Veteran's claims folder, conducted a psychological examination of the Veteran, and considered the Veteran's entire medical history and current medical condition.  He subsequently rendered diagnoses of panic disorder without agoraphobia; generalized anxiety disorder; depression, not otherwise specified (NOS); methamphetamine dependence in remission; and alcohol dependence in remission.  He concluded that, "it appears less likely than not that [the Veteran's] military experiences either caused or significantly exacerbated his current mental health problems."  He further stated that "[t]he [V]eteran's social functioning and occupational functioning appear impaired, but probably not due to military experiences."            

The Board finds the opinion of the VA examiner to be of relatively little probative value.  Notably, the Court has held on several occasions that medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See generally Jones v. Shinseki, 23 Vet. App. 382, 390 (2010); Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  In this regard, the opinion proffered by the VA examination is arguably equivocal and inadequate.

Accordingly, the Board is of the opinion that another VA opinion would be probative in ascertaining whether the Veteran's acquired psychiatric disorder was either caused or aggravated by his military service.  See Charles v. Principi, 16 Vet. App.  370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2011) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim).

Accordingly, the case is REMANDED for the following action:

1. The RO should request that the Veteran provide any recent medical examination and treatment records pertaining to his acquired psychiatric disorder.  The RO should take appropriate steps to secure any records so identified and associate them with the Veteran's VA claims folder.

2. Thereafter, the Veteran should be afforded a VA examination, by an examiner other than the one that conducted the November 2007 examination, for the purpose of obtaining an opinion as to the following:

a. what is (are) the Veteran's most likely psychiatric diagnosis(es);

b. for each psychiatric disability identified, is it at least as likely as not (50 percent or greater) that the disorder is etiologically related to his period of active service.  

The examiner should indicate in his/her report that the claims folder was reviewed.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.  If the examiner is unable to provide the opinions as requested, he or she should fully explain why such opinion could not be reached.    

In providing the requested opinion, the examiner should be advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.
   
3. When the development requested has been completed,             the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


